Citation Nr: 1643196	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-04 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a fracture of the left ring finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to November 1974 with
additional service in the Army National Guard from May 1975 to November 2005.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in July 2014 and is now ready for appellate review.  

In July 2014, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).  A transcript of the hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A left ring finger deformity was noted at entrance to service.  

2.  The preponderance of the evidence is against a conclusion that the Veteran has a
left ring finger disability that was aggravated beyond normal progression during service or is otherwise the result of an in-service event, symptomatology, or pathology. 

CONCLUSION OF LAW

The criteria for service connection for residuals of a fracture of the left ring finger are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Duty to Assist/Standard of Review

With respect to the matter herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board with respect to the claim adjudicated below.    

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U. S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, when a service member enters service with a preexisting condition, that condition may only be service connected when the record indicates that the condition was aggravated by an in-service incurrence of a disease or injury. 38 C.F.R. § 3.306.  The term "aggravation" has been defined to mean a permanent worsening of the disability beyond the natural course of the condition.  See 38 C.F.R. § 3.306(a).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Summarizing the pertinent evidence with the above criteria in mind, the service treatment reports (STRs) include the reports from the September 1973 enlistment physical examination that noted a deformation of the Veteran's left ring finger.  Under these circumstance, the undersigned finds that this notation from the induction examiner constituted more than a mere recitation of the Veteran's medical history because it was observable upon visual inspection; as such, a left ring finger disability is found to have been noted upon entry into service.  Therefore, the presumption of soundness does not attach, and the record must show that it is at least as likely as not that a left finger was aggravated by service in order for service connection to be granted.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

Reviewing the remaining STRs, there are no reports of any treatment for a left ring finger during the Veteran's active service from September 1973 to November 1974, and there is no report of a discharge physical examination from active duty service.  A June 1976 medical history collected in conjunction with an examination conducted for Reserve duty purposes noted that the ring finger of the RIGHT hand was always swollen.  The physical examination at that time did not reveal any left ring finger pathology.  Another physical examination conducted for Reserve duty purposes in April 1987 noted a history in October 1973 of treatment for a fracture to the left THIRD finger (not the ring, or FOURTH finger) in October 1973.  The examiner remarked that that there was no sequela from this fracture at that time.  The Board noted that the contemporaneous service treatments notes show the fracture occurred before service entry.  An April 1995 medical history collected in conjunction with an examination conducted for Reserve duty purposes noted a past history of a facture of the left fourth (ring) finger with degenerative joint disease.  The physical examination at that time did not reveal any left ring finger pathology.  This evidence is significant because it shows no increase in symptoms associated with the pre-service fracture of the left ring finger.  While degenerative arthritis was demonstrated, it was first shown many years after service discharge and was not related to events in service.  

The Veteran filed a claim for service connection for a left ring finger in January 2010.  In an August 2010 statement and during his July 2014 Board hearing, the Veteran reported that he injured this finger in October 1973 during initial training.  He testified that he was told that this finger was broken, and that the finger was placed in a cast for most of his time during basic training.  As a result of this finger injury, the Veteran testified that his military occupation was changed from that as a military policeman because he could not perform administrative work on a keyboard.  He testified that he was ultimately trained for and assigned an occupation as a carpenter, and service personnel records confirm this change of occupation.

The post-service evidence includes a May 2012 x-ray of the left hand that revealed a "benign appearing exostosis on the 4th proximal phalanx" but was otherwise normal.  Reports from a June 2012 examination by a private examiner reflected a limited range of motion in the left ring finger, with the Veteran reporting a history of fracturing his left ring finger during service in 1974.  The Veteran indicated that that they just "splinted it" at that time.  He described residual pain in this finger and difficulty bending it fully.  

In light of the evidence and assertions as set forth above, the Board determined in its July 2014 remand that a VA examination was necessary to address the claim for service connection for a left ring finger disability.  The examination, documented to have included a review of the electronic records, was accomplished in December 2014, and included an X-ray of the left hand that showed no fractures but did reveal mild osteoarthritis of the first metacarpophalangeal joint [thumb].  Following a review of the clinical history and examination of the Veteran, the examiner found that it was less likely than not that a left ring finger disability was incurred in or aggravated by service.  The rationale was as follows: 

[Q]uestion[:]  [W]hat is [the Veteran's] left ring finger disability?

Answer[:]  [It is] less likely as not [that] there [is] any disability of any finger[.]

[Upon examination] in sticking his left 4th finger out [the Veteran] [] resists the ROM check of this finger only and will not touch tip of left thumb to left ring finger and claim[s] pain with bending MP joint and PIP joint of left 4th finger and he will not bend the left ring finger at all[.]  [H]owever left 4th finger mov[es] along with other fingers when he was wav[]ing his left fingers[.]  [T]here is no swelling or deformation of any finger noted.

Reviewed service record:  exam 1976 at Mc Fort Eustis on 2 june (acceptance exam to the reserve ) Dr Bruce Rosen noted ring finger RIGHT hand always swollen, once was broken[.]  There was no finger or bone listed exam 31 march 1987 . . . [V]eteran listed broken bone on exam 18 april 1995 at 5 yrs physical exam[.]  It is found on exam april 9 1987 Dr Reno wrote FX LEFT finger #3 1973 no sequela (it was middle finger [3rd finger], not ring finger[,] the 4th finger [for which service connection is claimed.]

[] [T]oday['s] exam [of the] left middle finger [shows] normal ROM, [and there is] no disability as well [in any] other finger except [the] left 4th finger [is] intentionally "stiff."  [The] Veteran appears presenting [a] problem with left ring finger [for which he claims service connection] . . . however this was NOT the correct finger, NOT compatible with STR mention [of]  [RIGHT] ring finger and left middle finger.  

[T]herefore it is felt [the V]eteran does not have any sequel[]a[e]  . . . of his fracture of finger in 1973 per history . . . [NO] finger fracture [shown] on [left hand X-ray today] 

The Board finds that this examination is adequate and that the medical conclusion is well founded.  The Examiner reviewed the evidence of record.  He attempted to examine the Veteran's finger and found what was described as intentional noncooperation.  There is otherwise no medical opinion or evidence to support the Veteran's contention that he has a current left ring finger disability that is the result of aggravation beyond normal progression during service, or is otherwise related to service, and the undersigned finds the December 2014 VA opinion in this regard to be definitive with respect to this matter.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

To whatever extent the assertions of the Veteran (to include through his representative) are being advanced in an attempt to establish that there is a current left ring finger disability that has been incurred or aggravated by service, such attempts must fail.  Matters relating to the medical etiology of a disability are questions within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011)), here, the specific matter as to the whether has a left ring finger disability that has been incurred or aggravated by service is a complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  

Simply stated, the determination as to whether the Veteran has a left ring finger disability that has been incurred or aggravated by service is a complex medical question for which the Veteran lacks adequate medical training to address.  As his lay assertions in this regard have no probative value, the Veteran cannot support his claim for service connection-or rebut the negative December 2014 opinion-on the basis of his lay assertions alone. 

In light of the above and in sum, the Board finds that service connection for residuals of a fracture of the left ring finger is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most probative evidence is against the Veteran's claims of entitlement to service connection for residuals of a fracture of the left ring finger.  As such, that doctrine is not applicable, and this claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for residuals of a fracture of the left ring finger is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


